DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response filed 8/31/2021.
Election/Restrictions
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/9/2020.

Response to Arguments
All of Applicants arguments filed 1/26/2021 have been fully considered.
In view of the amendments to the claims requiring the composition to be a liquid, a new rejection has been presented below which no longer relies on the Tomomasa reference.
The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
With regards to the ODP rejection(s), as Applicant has not addressed the merits of the rejection(s), the double patenting rejection(s) is/are maintained for the reasons of record.

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-11, 14-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Ferrari (US 2004/0170586), Tournilhac (US 2003/0039671), Mundschau (US 2017/0360681), Torres-Rivera (US 2016/0309871) and Rosu et al. (Environmental Engineering and Management Journal 13 (2014), 3, 723-728), as evidenced by SciFinder (Ethanol).

Regarding claims 1, 5-8 and 20: Scotland teaches that suitable silicone resins for use include trimethylsiloxysilicate (reading on the instant claimed silicone resin) and polypropylsilsesquioxane resin (reading on the claimed silicone-based plasticizer), the compositions can comprise at least one siloxysilicate resin, at least one silsesquioxane resin and/or mixture thereof, and these are present in amounts ranging from 1-20% [0119-0120].  A suitable and exemplified resin for use is DC MQ-1640, taught to comprise 65% trimethylsiloxysilicate and 35% polypropylsilsesquioxane, which results in amounts that overlap with the claimed ranges.
Regarding claims 2-3: The working examples of Scotland teaches the use of isododecane.  However,  Scotland teaches that mixtures of hydrocarbon oils can be used and another suitable oil for use include isohexadecane [0189], thus it would have been prima facie obvious to use a mixture of isododecane and isohexadecane as mixtures are contemplated.
Regarding claim 20:  Scotland teaches that coloring agents can be added in amounts ranging from 5-25% and an exemplified colorant is titanium dioxide [0184 and Tables 1-2).
Regarding claims 14-15: Scotland teaches that additional solvents such as ethanol (exemplified in tables 1-2, also known as alcohol denat. as evidenced by SciFinder) can be used in amounts ranging from 0.5-10% [0209-0210 and Tables 1-2).
Scotland teaches the oil phase to comprise the silicone resins, trimethylsiloxysilicate and polypropylsilsesquioxane and the volatile oils, such as isododecane.  The water phase is taught to comprise water.
Scotland further teaches that  the composition can comprise non-volatile oils such as polydimethylsiloxanes (i.e. dimethicone) [0199], reading on instant claim 23.

Cassin discloses emulsions for topical application to the skin.  These emulsions are taught to comprise hydrophilic gelling agents which include water-soluble or water-dispersible thickening polymers.  A suitable gelling agents is Simulgel 600 [0105].  
Duprat teaches emulsions for topical application to the skin and exemplifies the use of Simulgel 600, which has thickening and stabilizing properties, and teaches that these gelling agents can be used in amounts ranging from 0.005-5% [0091-0092].
Duprat teaches that emulsion is understood to mean a macroscopically homogeneous but microscopically heterogeneous mixture of two immiscible liquid Substances that we shall call phases. An O/W (oil in water) emulsion consists of a fat (or oily) phase dispersed in an aqueous phase [0084].
Daly teaches sunscreen compositions in the form of emulsions that include a suspension of a styrene/acrylate copolymer (Abs).  Daly teaches the emulsion to comprise a suspension of non-ultraviolet radiation absorbing light scattering particles.  These particles do not absorb within the UV spectrum, but may enhance SPF by scattering the incident UV radiation.  They perform equally well with both inorganic and organic UV actives and can enhance product feel.  A known particle is Sunspheres PGL which is an emulsion or suspension of styrene/acrylate copolymer (reading on the elected acrylate polymer in a solvent), these particle are added in amounts of 1-10% and are added to the water phase (Pg. 34-35).
Daly further teaches that pigments/colorant and UV absorbing compounds such as titanium dioxide can be added (Pg. 33 and 39).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Scotland with those of Cassin, Duprat and Daly.  One of skill in the art would have been motivated to add a hydrophilic gelling agent, such as Simulgel 600 in amounts ranging from .005-5% (reading on instant claims 9-10), as these are taught by Duprat to provide thickening and stabilization to emulsions.  One of skill in the art would have been further motivated to add Sunsphere PGL in amounts of 1-10% (reading on instant claim 11) as these are taught to enhance SPF and enhance product feel.  One of skill in the art would have a reasonable 
	Regarding the placement of the Simulgel 600 and Sunsphere in the water phase, Daly teaches the sunsphere to be added to the water phase and Cassin teaches Simulgel 600 to be water-soluble or water-dispersible, so the placement of these compounds in the water phase is prima facie obvious.
However, the above reference do not teach the formulation to be an oil-in-water emulsion.
Ferrari discloses cosmetic compositions which can be formulated as lip compositions such as lipsticks or liquid lips and maybe an emulsion such as an O/W or W/O emulsion [0033].
Tournilhac discusses cosmetic compositions and teaches that the composition can be formulated as an O/W or W/O emulsion and it can contain a surfactant or mixture of surfactants, especially a surfactants whose HLB value allows the production of a W/O or O/W emulsion.  Tournilhac goes on to discuss examples of surfactants which can be used to obtain a W/O emulsion and those which can be used to obtain a O/W emulsion  [0072-0074].  
A person of skill in the art would recognize that the decision to formulate a composition as an O/W or W/O emulsion is simply a matter of design choice given the teachings of Ferrai and Tournilac, therefore it would have been obvious to formulate the emulsion as an O/W emulsion. One of skill in the art would have a reasonable expectation of success as, Ferrari, clearly teaches that both types of emulsions can be successfully formulated for the same final intended purpose using the same main ingredients and Tounilhac demonstrates that a skilled artisan would have the knowledge necessary to form an W/O or O/W emulsion.
However, the above references do not teach the composition to have a contact angle greater than 104.4 or 106.84-119.01.
Mundschau discloses O/W cosmetic emulsions that provide a film to protect the skin from excessive moisturization (abs).  Mundschau teaches that hydrophobic or occlusive properties of a particular formulation may be determined by measuring water vapor transport rate (wVTR) and contact angle. Substances with a low wVTR and a high contact angle are highly occlusive and protective against 
While the prior art doesn’t teach a contact angle of greater than 104.4, specifically 106.84-119.01, as recited by the instant claims, a skilled artisan would have been motivated to formulate the emulsion made obvious above to have a contact angle of greater than 60 (which embraces the claimed amounts) as Mundschau teaches that this provides the composition with hydrophobic and occlusive properties which protects the skin from common irritants and provides resistance to being washed off. One of skill in the art would been motivated to optimize the contact angel through routine experimentation to obtain a desired effect.  One of skill in the art would have a reasonable expectation of success as Scotland teaches formulating compositions for long wear and teaches the inclusion of components which allow the composition to not be easily removable in high humidity conditions (i.e., water resistant) [0130].
However, the above reference do not teach the claimed zero shear viscosity.
Rosu teaches that zero shear viscosity is an important characteristic is compositions, such as cosmetics, and it must be accurately known and determined because it has great influence on the product behavior starting with processing up to storage and application stages (Pg. 725).  In the experiments run by Rosu, the higher the zero-shear viscosity, the better the active component is maintained uniform all over the vehicle.  Rosu demonstrates that the viscosity is dependent on the ratio of polyacrylamide and a resin, which shows the viscosity to be a result dependent variable. (Pg. 727).  
Torres-Rivera discusses shampoo composition and teaches that different zero shear viscosities and teaches that the viscosities are chosen such that the composition is thin enough to cover and spread on the skin, but thick enough not to drip from the hands [0031].
While the art is silent to the claimed zero shear viscosity, it is clear from the prior art that zero shear viscosity is an important parameter when formulating a cosmetic composition and a skilled artisan 
MPEP 2144.05 II: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.)" 
Regarding the claimed “liquid lip” while the prior art doesn’t specially state that the emulsion of Scotland is a liquid, as discussed above Duprat teaches that in the cosmetic art emulsions are mixtures of two immiscible liquid phases, therefore, absent an indication in Scotland that the emulsion is a solid, the emulsion of Scotland is a liquid.
Claim 1 recites for cosmetic use on lips, the emulsion being a liquid lip composition” this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art teaches a cosmetic for application to the skin and teaches the cosmetic to be a liquid, the composition of the prior art is expected to be capable of being used on lips as a liquid lip, absent factual evidence to the contrary.
Claim 22 recites a property of the instant invention, the prior art makes obvious the structural limitations recited by the instant claim, therefore the composition claimed and the composition of the .

Claims 1-3, 4, 5-11, 14-15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scotland (US 2018/0116947), Cassin (US 2005/0118218), Duprat (US 2013/0331428), Daly (WO 2017/048556), Ferrari (US 2004/0170586), Tournilhac (US 2003/0039671), Mundschau (US 2017/0360681), Torres-Rivera (US 2016/0309871) and Rosu et al. (Environmental Engineering and Management Journal 13 (2014), 3, 723-728), as evidenced by SciFinder, as applied to claims 1-3, 5-11, 14-15 and 20-23 above, and further in view of Simon (US 2006/0210612).
	As discussed above, the prior art makes obvious to the limitations of claims 1-3, 5-11, 14-15 and 20-23, however, they do not teach the amounts in which the isohexadecane is used.
	Simon discloses compositions having an oily phase and an aqueous phase and teaches the use of both isododecane and isohexadecane in amounts of 7.5%, thus showing these oils to be used in a weight ratio of 1:1.
	In view of these teachings, it would have been within the purview of the skilled artisan to use the combination of isododecane and isohexadecane made obvious in Scotland in a weight ratio of 1:1 as its prima facie obvious for a skilled artisan to pursue the known options within his or her own technical grasp to achieve the predictable result of formulating a composition comprising isododecane and isohexadecane.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 14-15 and 20-23 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-38 of copending Application No. 16/425006 in view of Mundschau (US 2017/0360681). 
US’006 discloses emulsions containing the same silicone resin film former, silicone-based plasticizer in the oil phase and an aqueous phase comprising the same acrylate copolymer resins, hydrophilic gelling agents and colorants as the instant application.  The emulsion further comprises the 
US’006 does not teach the claimed contact angle.
The teaching of Mundschau discussed above are incorporated into this rejection and the instant claim are obvious for the same reasons as discussed above.
Claim 1 recites a property of viscosity and Claim 22 recites a property of the instant invention, the prior art makes obvious the structural limitations recited by the instant claim, therefore the composition claimed and the composition of the prior art are expected to have the same properties absent factual evidence to the contrary. This is supported by Table 1 and Table 3 of the instant specification that shows that a composition having the claimed structure has the desired properties.
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613